DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shane A. Kennedy, Registration No. 54,760, Attorney of Record, on 01/21/2022.

The following claim has been amended based on amendment filed by Applicant dated 10/18/2021:
 
1. (Currently amended) A non-transitory computer-readable storage medium comprising instructions stored thereon, the instructions, when executed by at least one processor, being configured to cause a computing system to at least:
present, within a graphical user interface (GUI) on a display, a miniprofile, the miniprofile comprising an avatar associated with a first account, a handle 
in response to receiving input to the follow button, send a follow request to a server, the follow request identifying the first account and requesting the server to send a plurality of posts uploaded by the first account;
receive, at the swipe icon within the miniprofile, an upward swipe;
in response to receiving the upward swipe, present, within the GUI, a full profile, the full profile occupying a larger portion of the display than the miniprofile, the full profile comprising an image associated with the first account, the avatar, the handle, the description, and at least a first post uploaded by the first account;
receive, within the full profile, a downward swipe; and
determine whether the downward swipe was a fast downward swipe or a slow downward swipe, 
based on the downward swipe being the fast downward swipe, close the full profile and present, within the GUI, a feed, the feed comprising at least a second post uploaded by a second account and a third post uploaded by a third  and
based on the downward swipe being the slow downward swipe, close the full profile and present, within the GUI, the miniprofile.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 6 and 16 as a whole.  
 At best the prior arts of record disclose, specifically for claim 1:
Leebow (US 2008/0077595 A1) discloses present, within a graphical user interface on a display, a miniprofile, the miniprofile comprising an avatar associated with a first account, a handle associated with the first account, a description associated with the first account, and a swipe icon (Fig. 2; [0042]; [0013]; [0044]); receive, at the swipe icon within the miniprofile, a gesture; in response to receiving the gesture, present, within the GUI, a full profile, the full profile occupying a larger portion of the display than the miniprofile, the full profile comprising an image associated with the first account, the avatar, the handle, the description ([0044]).
Franks et al. (US 2016/0179798 A1) discloses the swipe gesture and presenting or closing the mini profile or the full profile based on the direction and speed of the swipe gesture (Fig. 4C-4D, 402; [0077]; Fig. 6A-6B, [0088]-[0090]; Fig. 7A; [0092]-[0094]); 
Halliday et al. (US 2015/0058957 A1) discloses presenting a follow button within the user profile interface (Fig. 1; [0151]-[0152]; Fig. 3; [0166]-[0167]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have 
 Thus, independent claims 1, 6 and 16 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-8, 11, 13-16 and 19-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143